SHORES, Justice.
On December 12, 1989, Jasper Johnson, Jr., sued Lucille Nelson, alleging conversion and fraud. Nelson answered the complaint on December 21, 1989. On September 12, 1991, the case was heard before a jury and the jury rendered a verdict for Johnson in the amount of $5,000 plus the return of the property in question. The court entered a judgment based on that verdict, and Nelson appeals. We affirm.
Included in the record on appeal are the complaint, motions, orders, the defendant’s requested voir dire and requested jury instructions, as well as the court’s charge to the jury. In her designation of the record on appeal, Nelson’s counsel did not request that any testimony be transcribed. The appellant has failed to certify to this Court a trial transcript pursuant to Rule 10(b)(2), A.R.App.P.; therefore, the record is not sufficient to support a review of the questions Nelson presents on appeal. “Although [Rule 10(b)(2) ] encourages ‘designations,’ it does not eliminate the necessity of counsel for the appellant to so structure the record on appeal to present the issue for review in a meaningful and substantive posture.” Porter v. State Farm Mut. Auto Ins. Co., 347 So.2d 107 (Ala.1977).
Because the issues the appellant raises are not presented by the record before us, and upon the authority of the following cases, we affirm the judgment based on jury’s verdict. Campbell v. Burns, 512 So.2d 1341, 1343 (Ala.1987); Ashbee v. Brock, 510 So.2d 214 (Ala.1987); Jawad v. Granade, 497 So.2d 471 (Ala.1986); Charter Hospital of Mobile, Inc. v. Weinberg, 558 So.2d 909 (Ala.1990).
Johnson’s motion to dismiss the appeal and his motion for damages for a frivolous appeal are denied.
AFFIRMED.
HORNSBY, C.J., and MADDOX, HOUSTON and KENNEDY, JJ., concur.